       Case 1:21-cv-10330-WGY Document 105 Filed 04/15/21 Page 1 of 1




                       UNITED STATES DISTRICT COURT
                        DISTRICT OF MASSACHUSETTS


Boston Parent Coalition for Academic Excellence Corp.


                             Plaintiff

                                                         CIVIL ACTION
           V.
The School Committee of the City of Boston et al        NO. 21cv10330-WGY


                           Defendants



                                   JUDGMENT


YOUNG, D. J.


      In accordance with the FINDINGS OF FACT, RULINGS OF LAW, AND

ORDER FOR JUDGMENT entered on April 15, 2021, JUDGMENT is hereby entered

for the School Committee DEFENDANTS against PLAINTIFF Boston Parent

Coalition for Academic Excellence Corp..



                                                   By the Court,

APRIL 15, 2021                                     /s/Matthew A. Paine


      Date                                         Deputy Clerk
